Citation Nr: 0619848	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  00-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
eczematoid dermatitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran was scheduled for a 
videoconference hearing in December 2004, but failed to 
appear.  Accordingly, the Board will proceed to adjudicate 
the case as though the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704 (d), (e) (2005).

This case was remanded by the Board in February 2005.  


FINDING OF FACT

The veteran's eczematoid dermatitis involves 30 percent of 
his exposed skin area, and 30 percent of his body overall.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected eczematoid dermatitis have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran has been afforded several examinations during the 
course of this appeal.  An examination given in February 1999 
found no dermatosis present.  A November 1999 examination 
found a red area on the scalp, face, and shoulder area.  
There was eczematoid dermatitis of the head, bilateral arms, 
shoulders, and sides, with no ulcerations or crusting.  A 
February 2000 examination found some crusting on the 
veteran's trunk, face, and cheeks.  The veteran failed to 
report for an examination scheduled in December 2000.  An 
October 2002 VA examiner found exfoliating flaky skin and 
crusty areas of the trunk, face, and bilateral extremities.

The veteran's most recent skin examination, given in June 
2004, noted that he had hyper-pigmented areas of the face, 
scalp, neck, front and back torso, and axillae.  The veteran 
had red papillary areas of the face, scalp, neck, and chest 
area.  He reported using a topical lotion to treat these 
areas.  The examiner noted that the areas involved comprised 
30 percent of the exposed skin area, and 30 percent of the 
veteran's body overall.  The veteran was said to not be using 
topical medications on the lower extremities.  Upper 
extremities reportedly had itching, painful areas.  There 
were no active infections showing anywhere on the skin.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because these changes 
took effect during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.  (The veteran was 
notified of the change in criteria by way of supplemental 
statements of the case (SSOCs) issued in February 2004 and 
December 2005.

The veteran's skin disability has been rated utilizing 
Diagnostic Code 7806.  Under the old, pre-August 30, 2002, 
criteria, a zero percent (non-compensable) rating is for 
application when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is for application when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is for 
application when there is constant exudation or itching, 
extensive lesions, or marked disfiguration.  A 50 percent 
rating, the highest available under the old Diagnostic Code 
7806, is for application when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the eczema is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Here, the Board finds that, despite the absence of findings 
of extensive lesions or marked disfigurement, the veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 30 percent rating.  The 
June 2004 examiner reported some hyper-pigmented areas of 
exposed areas, including of the head and face.  The veteran 
reported itchy and painful areas.  A higher rating is not 
warranted under the old rating criteria because there were no 
reports of ulceration or extensive exfoliation or crusting, 
no report of systemic or nervous manifestations, and no 
suggestion of repugnancy.  Color photographs of record do not 
suggest that he has a repugnant disfigurement.  In fact, the 
condition is barely noticeable.

The new rating criteria, effective August 30, 2002, provide 
for a non-compensable evaluation for dermatitis or eczema 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed area is affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted when 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period.  Dermatitis or 
eczema may alternatively be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801-7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

Based on the June 2004 examiner's finding that the areas 
involved comprised 30 percent of the exposed skin area, and 
30 percent of the veteran's body overall, the Board finds 
that, under the new criteria, the veteran's disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent evaluation.  A higher 
rating is not warranted because there is not more than 40 
percent of the entire body, and not more than 40 percent of 
exposed areas affected.  There is also no evidence that there 
is or has ever been any use of corticosteroids or other 
immunosuppressive drugs.  

The Board has also evaluated the veteran's skin disability 
using the alternative Diagnostic Codes 7800 through 7805, but 
finds that a higher rating is not warranted under any of 
those diagnostic codes.  To warrant a higher rating utilizing 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck, there would have to be visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or if 
there are four or five characteristics of disfigurement.  
These criteria are not met.  The veteran has hyper-
pigmentation, but this is only one of the eight 
characteristics of disfigurement.  He does not have any other 
characteristic, such as scarring, changes in surface contour, 
abnormal skin texture, absence of underlying soft tissue, or 
indurated and inflexible skin.  Diagnostic Code 7800.  
Diagnostic Codes 7801 through 7805 are inapt, as they are for 
application only when rating scars, and scarring has not been 
identified in relation to this disability.  (Separate ratings 
are not assignable for the characteristic disfigurement and 
the 30 percent rating for eczema because the predominant 
disability is to be rated.  Diagnostic Code 7806.)

In sum, a higher rating for the veteran's eczematoid 
dermatitis is not warranted under either the old or the new 
criteria.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was specifically apprised of 
VA's duties under the VCAA to both notify and assist in 
correspondence dated in February 2005.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and four SSOCs reporting the results of its reviews, 
and the text of the relevant portions of the VA regulations.  
As noted, the veteran was apprised of the changes in the 
criteria for evaluating the skin.  

The Board notes that the VCAA notification letter did not 
include the criteria for rating this disability, or for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the veteran was apprised of 
both the old and the new rating criteria in the February 2004 
SSOC that preceded the VCAA notification letter.  Further, 
there is no issue of effective date now before the Board.  
Consequently, a remand is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured multiple examinations in order to ascertain the 
severity of his disability.  As noted, the veteran was also 
scheduled for a requested videoconference hearing, but failed 
to appear.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased rating for service-connected 
eczematoid dermatitis, currently evaluated as 30 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


